Title: To James Madison from Stanley Griswold, 16 February 1811
From: Griswold, Stanley
To: Madison, James


Sir,Cincinnati 16th. Feby. 1811.
Aaron Greely, Esquire, the bearer of this, has been employed by the Surveyor General as his Deputy in the Michigan district, and now makes his returns to the proper offices, which do him great credit. His maps of that country are no less accurate than elegant. I have given them a close examination and find them entirely correct so far as my personal knowledge extends. They may well be considered an acquisition to our geographical science, as well as a valuable article in the department of the public lands. The Surveyor General is highly pleased with his performance, as are also those now in office in the Michigan territory. I have the honor to be with great respect, Sir, Your most obedt. servant,
Stanley Griswold.
